Citation Nr: 0803263	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-00 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


REMAND

Initially, the Board notes that in April 2006, in an effort 
to substantiate his claim for service connection, the veteran 
submitted four "letters home," dated in July 1968, 
September 1968, and March 1969.  These letters are the 
original copy with original postmarks.  To that end, a March 
2007 VA internal memorandum instructs AMC personnel to 
photocopy these documents and return the originals to the 
veteran, as requested by the veteran's representative in the 
April 2006 cover letter.  This must be accomplished.

Review of the claims file in this case reveals that the 
directives of the November 2005 Remand have not been fully 
accomplished.  Specifically, the Board notes that a November 
2005 document in the claims file appears to be the "list" 
of stressors submitted to the Joint Services Records Research 
Center (JSRRC).  However, this "list" includes only one 
stressor identified by the veteran: while stationed in 
barracks with the 528th Maintenance Company in Pleiku, 
Republic of Vietnam, from June 1968 to August 1968, the 
veteran's unit was subject to incoming rocket and mortar 
fire.

The Board notes that its Remand directed the RO to first 
contact the veteran and request information regarding his 
claimed stressors, wait a reasonable amount of time for a 
response, and subsequently create a list of stressors from 
that response and other documents of record to submit to the 
JSRRC.  It appears in this case that although the veteran's 
stressor statement was received in December 2005, providing 
additional claimed stressors, the initial JSRRC submission 
included only the one stressor on the November 2005 "list" 
discussed above.  Further, it appears that the JSRRC request 
was re-submitted in December 2006, by which point the RO had 
received four "letters home," dated in July 1968, September 
1968, and March 1969, which included additional information 
about the veteran's claimed stressors.  

Accordingly, the Board concludes that Remand is again 
necessary so that the RO can include all of the veteran's 
claimed stressors in its request to the JSRRC.  To that end, 
the November 2005 Remand additionally stated that a VA 
examination was only to be conducted "if and only if" 
verified stressors were found.  However, a VA examination was 
conducted in May 2007 even though no verified stressors had 
been returned, and even then, was conducted without the 
benefit of the veteran's claims file.  To that end, if and 
only if the veteran's claimed stressor(s) are confirmed by 
JSRRC, an additional examination, conducted in conjunction 
with an examiner review of the veteran's claims file, must be 
conducted.

The case is again remanded for the following actions:

1.  The RO photocopy the four "letters 
home" submitted by the veteran in April 
2006, dated in July 1968, September 
1968, and March 1969, and associate a 
copy of those letters with the claims 
file.  The originals must then be 
returned to the veteran.  

2.  The RO must review the file and 
prepare a summary of all the claimed 
stressors, including those identified 
by the veteran during his September 
2005 video hearing before the Board, in 
his December 2005 stressor statement, 
and all events noted in his July 1968, 
September 1968, and March 1969 letters 
home to his family.  This summary, and 
all associated documents, must be sent 
to the JSRRC.  This 


organization must be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors.

3.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, as to whether 
the veteran "engaged in combat with the 
enemy."  If so, the RO must accept the 
veteran's lay testimony--in the absence 
of evidence to the contrary and as long 
as it is credible and consistent with 
the circumstances of service--as 
conclusive evidence of the occurrence 
of the stressor.  If the RO determines 
that the evidence does not show that 
the veteran "engaged in combat with the 
enemy," the RO must consider all 
credible supporting evidence developed 
to show that the veteran did experience 
the alleged stressors and determine 
whether the evidence is sufficient to 
establish the occurrence of the 
stressor.

4.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the veteran must be 
afforded the appropriate VA examination 
to determine the nature and etiology of 
all psychiatric disorders found.  This 
examination must be conducted by a VA 
psychiatrist who has not previously 
treated the veteran.  The report of 
examination must include a detailed 
account of all manifestations of the 
psychiatric disorders found to be 
present.  All necessary tests must be 
conducted and the examiner must review 
the results of any testing prior to 
completion of the report.  The claims 
file, a copy of this Remand, and the 
list of verified stressor(s) must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  An examination report not 
reflecting that all three of these 
items have been reviewed will be 
returned as inadequate.  The examiner 
must be instructed that only those 
stressor or stressors that the RO has 
determined are established by the 
record may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examiner must integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  

Following a review of the service and 
postservice medical records, the 
examiner must state whether any 
diagnosed psychiatric disorder is 
related to the veteran's active duty 
service.  If the diagnosis of PTSD is 
deemed appropriate, the examiner must 
specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; 
and (2) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found 
to be established by the record and 
found sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

5.  If an examination is ultimately 
scheduled, the RO must notify the 
veteran that it is his responsibility 
to report for any examination 
scheduled, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  In the 
event that the veteran does not report 
for a scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  The RO must then readjudicate the 
veteran's claim for service connection 
for PTSD.  If the benefit on appeal 
remains denied, a supplemental 
statement of the case must be issued, 
and the veteran and his representative 
must be afforded an opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



